Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 04/05/21 has been entered.
Claim 1 is pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10973051. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is merely a broader recitation of the claim in the ‘051 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (MU-RTS/CTS Follow Up IEEE 802.11-15/1325r0, cited by applicant of record) in view of Ahmad (US 20120026941 A1, cited by applicant of record).

Regarding claim 1, Huang discloses an Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA) [sld. 10 “STA 1-4”] comprising:
a receiver [sld. 10 “STA 1-4” (inherent)] and a processor [sld. 10 “STA 1-4” (inherent)], the receiver and the processor configured to detect a trigger frame for an uplink (UL) multi-user (MU) transmission (STA/Terminal receives RTS (i.e., trigger frame) from AP [sld. 10, 12, 23]); and
a transmitter [sld. 10 “STA 1-4” (inherent)],
the processor and the transmitter further configured to transmit … information for a plurality of channels in response to the trigger frame (STA/Terminal transmits CTS for wide channel (i.e., plurality of channels) to AP for one or more (i.e., plurality) 20 MHz channels [sld. 10, 13-15]), the plurality of channels being a combination of 20 MHz sub-channels that make up a wider channel acquired by an access point (AP) (Wide channel made up of plurality of 20 MHz channels [sld. 10, 13]), and
the receiver and the processor further configured to detect data in a resource unit (RU) of a downlink (DL) MU physical layer (PHY) protocol data unit (PPDU) on one of the plurality of channels, wherein the one of the plurality of channels is based on the transmitted … information (RTS/CTS protects the TXOP, including MU ACK from AP (i.e., DL) [sld. 10 “DL MU Data”, 11, 23]).
Although Huang discloses transmitting on the 20 MHz channels, as discussed above, Huang does not explicitly disclose transmit channel availability info. However, these concepts are well known as disclosed by Ahmad.
In the same field of endeavor, Ahmad discloses:
transmit(ted) channel availability info [par. 0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang with Ahmad. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating in a changing pattern of channel environment [Ahmad par. 0095].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419